Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a first office action, non-final rejection on the merits. Claims 1, 3, and 5 as amended, are currently pending and have been considered below. Claims 2, 4, and 6 as previously presented, are currently pending and have been considered below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Response to Amendment
 	This action is in response to the applicant’s arguments and amendments filed November 26th, 2021, which are in response to USPTO Office Action mailed July 28th, 2021. Applicant’s arguments and amendments have been considered with the results that follow:
Claims 1-6 remain pending.
The 112 rejection has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Inaba et al. (US 2012/0296471; hereinafter Inaba) or, in the alternative, under 35 U.S.C. 103 as obvious over Inaba et al. (US 2012/0296471; hereinafter Inaba) in view of Kobe Steel Ltd (JP06-043928; previously disclosed in IDS, hereinafter Kobe).
Regarding Claim 1:
a method of operating a robot configured to perform a series of works including a plurality of processes, comprising:  
5acquiring a first condition that defines a given model work (Inaba, Para. [0113], Fig. 6, Inaba discloses an operation speed of the robot mechanism is calculated (acquired)); 
acquiring for the model work, first conversion information for acquiring first corrected operation information indicative of corrected operation obtained by correcting a temporary operation (Inaba, Para. [0078], [0113], Inaba discloses a learning correction amount (first conversion information) for adjusting the operation speed to a corrected operation speed) based on first temporary operation information indicative of the temporary operation of the robot that satisfies the 10first condition (Inaba, Para. [0078], [0113], Inaba discloses the adjustments by the learning control unit is based on a set teaching speed designated in a task program by a speed change range ratio); 
acquiring a second condition that defines a given target work (Inaba, Para. [0078], [0113], Fig. 6, Inaba discloses position or trajectory of the control target of the robot mechanism is calculated (acquired)); and 
acquiring second conversion information corresponding to the target work (Inaba, Para. [0009], [0078-0079], Fig. 6, Inaba discloses a learning correction amount (second conversion information) is calculated based on the calculated position or trajectory (second condition), and learning control filter (correlation between vibration and speed of the robot, see Para. [0090-0096])) with the learning correction amount related to the execution of the robot (work of the robot)); and
acquiring second corrected operation information indicative of corrected operation of the robot for the target work based on the second conversion information corresponding to the target work, such that the robot operates according to the second corrected operation information (Inaba, Para. [0165], Fig. 12, Inaba discloses the adjusted position or trajectory (second corrected operation) is calculated based on the learning correction amount (second conversion information), position or , wherein
the first condition is acquired based on 3D coordinates defining the given model work, and the second condition is acquired based on 3D coordinates defining the given target work (Inaba, Para. [0105], Inaba discloses the trajectories of the robot arm dynamics are based on positions of the robot arm within three basic axes (i.e. 3D coordinates)).
Additionally, Kobe, in the same field of endeavor of robotic control, also discloses the first condition is acquired based on 3D coordinates defining the given model work, and the second condition is acquired based on 3D coordinates defining the given target work (Kobe, Para. [0004-0008], Kobe discloses the interpolation of the robot path is based on the trajectories in a coordinate system, which is based on at least a coordinate system where the x and y coordinates are adjusted along the fold path line; the examiner interprets the trajectories of the robotic path is based on at least the 3D coordinates with at least one axis remaining unchanged (i.e. z-axis))
Regarding Claim 3:
The claim recites analogous limitations to claim 1 above, with the inclusion of a non-transitory computer readable recording medium storing a computer program causing a computer of a robot system to execute processing (Inaba, Para. [0160], Fig. 1 and 11, a teaching control unit which stores the program to execute the instructions), and is therefore rejected on the same premise.
Regarding Claim 4:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 5:
The claim recites analogous limitations to claim 1 above, with the inclusion of a robot (Inaba, Fig. 14), a memory (Inaba, Fig. 1, learning control unit contains a first, second, and third memory), and a processor (Inaba, Para. [0161], Fig. 11, anti-exception processing unit), and is therefore rejected on the same premise.
Regarding Claim 6:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Response to Arguments
Applicant's arguments filed November 26, 2021 have been fully considered but they are not persuasive.
In regard to independent claims 1, 3, and 5 the applicant argues the cited art of Inaba fails to disclose a first and second condition based on 3D coordinates. Specifically, that Inaba trajectories and position are not based in a 3D coordinate system. However, the examiner disagrees. Inaba discloses the arm dynamics of the robot is measured by sensors in three basic axes, which is at least a 3D coordinate system, see Para. [0109]. Figures 7A and 7B of Inaba show the smoothing trajectory of the robotic arm between two points, which is at least two of the three axes in the three-dimensional coordinate system. Additionally, the robotic device of Inaba as shown in Figure 3a and 3b operates in a three-dimensional environment. Therefore, the argued limitation is disclosed by the cited art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664